claim 45 to the allowable claims list.
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  

As per the abstract and amended independent claims, this application is disclosing “Methods of determining  “A homogenous space reservation based upon a variety of differently shaped or sized payloads, including a margin build-up to mitigate risk of unknowns associated with future changes in specific payload shapes and sizes, build tolerances, environmental conditions, and/or loading and unloading motions and clearances.” Once this space reservation is known, it is possible to design an external shape of a carrying vehicle by staying outside of this space reservation”;
“the generating including: sweeping a 3D geometry of each of the one or more representative payloads in their respective one or more optimized payload orientations through at least one of a simulated loading movement along a known path or a simulated unloading movement along the known path to generate a swept 3D geometry of a volume swept through by the one or more representative payloads; and generating a union of the swept 3D geometries of the one or more optimized payload orientations as the initial keep out volume” & 
“a modeling module, configured to calculate one or more representative payloads to be carried in a cargo bay of a cargo aircraft, the modeling module being configured to: generate 3D geometries for a plurality of sample payload shapes based on a parameterized nominal payload geometry nominal wind turbine geometry definition comprising a plurality of geometric parameters, each sample payload shape having at least one different geometric parameter; and reduce the plurality of sample payload shapes to the one or more representative payloads using a down-selection process to remove sample payload shapes that do not expand a volume envelope of a combination of all the sample payload shapes”


Prosecution of the claim elements revealed that some of the citations may not have been disclosed by any prior art as a whole. There are some prior art which provides “packaging large/irregular payloads”, with addressing some of the claimed limitations, however, fail to teach or render obvious ALL claim elements, either alone or in combination with other prior art of record; in regard to the independent claims 1 ,24, 47, 70 and dependent claims 2-20, 22-23, 26-28, 41 & 45 limitations. 


Some of the closest prior art found on search which all are fail to disclose above limitations;

Hogan; Thomas A. et al., US 20090152392 A1, PARAMETRIC GEOMETRY MODEL FOR A BLENDED WING BODY
Remarks: Discloses a method and apparatus through which an outer mold line (OML) of a Blended Wing Body (BWB) designed around a prescribed payload so that the payload is necessarily enclosed and with input parameters like wing sweep, corner point locations, aspect ratio for use in Multidisciplinary Design Optimization. 
However, fails to disclose the claim elements at step 1 above.

Sharma; Anurag  H.K. et al., US 20110196655 A1, SYSTEM AND METHOD FOR GENERATING THREE DIMENSIONAL FUNCTIONAL SPACE RESERVATION SYSTEMS... Remarks: Discloses a system and method for generating three dimensional functional space reservation systems of a vehicle from a conceptual space reservation.
However, fails to disclose the claim elements at step 1 above.

Reynard; Kenneth, US 20110155025 A1, LOAD CARRYING PLATFORM
Remarks: Discloses a transportable load carrying platform comprising a base, to effectively transfer any applied loading forces from the support frames to the base, to support a load during transportation.
However, fails to disclose the claim elements at step 1 above.


The Examiner reasoning based on this specific claim limitation clearly present in the allowed claims which is neither taught nor suggested by the prior art as a whole, either alone or in combination.


As a result, claims 1-20, 22-24, 26-28, 41, 45, 47 & 70 are allowed.
Claims 1, 24, 47 & 70 are allowed independent claims.
Claims 2-20 & 22-23 are allowed due to dependencies to the allowed claim 1.
Claims 26-28, 41 & 45 are allowed due to dependencies to the allowed claim 24.


Invention Drawings: 

    PNG
    media_image1.png
    618
    1079
    media_image1.png
    Greyscale
     
    PNG
    media_image2.png
    507
    1075
    media_image2.png
    Greyscale
  


    PNG
    media_image3.png
    498
    1102
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    1012
    693
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    538
    1099
    media_image5.png
    Greyscale
                    
               

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JALAL CENGIZ CODUROGLU whose telephone number is (408)918-7527. The examiner can normally be reached Monday -Friday 8-6 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JALAL C CODUROGLU/Examiner, Art Unit 3665

/BEHRANG BADII/Primary Examiner, Art Unit 3665